Citation Nr: 1730299	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for radiculopathy in the right lower extremity, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a July 2015 decision, the Board denied service connection for an acquired psychiatric disorder but remanded the issue of service connection for a right lower extremity disability, to include as secondary to a service-connected low back disability, for further development.  After further development, this matter is now ready for disposition.  


FINDING OF FACT

Radiculopathy in the right lower extremity is not clinically shown.  


CONCLUSION OF LAW

The criteria for service connection for radiculopathy in the right lower extremity, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a right lower extremity disability, which he asserts is causally related to, or aggravated by, his service-connected low back disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship 
between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Moreover, for such chronic diseases, an alternative method of establishing the elements of an in-service incurrence and a causal relationship is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board finds that service connection for a right lower extremity disability is not warranted because the Veteran has no current diagnosis of radiculopathy in the right lower extremity.  

Specifically, the Board notes that, at a VA examination in July 2010, the examiner noted decreased sensitivity to pinprick in the right leg during sensory testing and diagnosed the Veteran with right L4/L5 radiculopathy.  However, no EMG was performed.  In contrast, at a follow-up VA examination in August 2011, no neurological symptoms were observed in the right lower extremity, and an EMG of the right lower extremity was normal.  The absence of neurological symptoms in the right lower extremity continued at VA examinations in October 2015 and December 2016, where both examiners found no radiculopathy in the right lower extremity.  

Given the current clinical evidence of record, and in the absence of any other evidence establishing the current presence of right lower extremity radiculopathy, the Board is left to conclude that a right lower extremity disability is not currently shown, and there is no disability for which benefits may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While it is true that neurological symptoms were observed at the VA examination in July 2010, the Board can only conclude that this was erroneous, as it was specifically contradicted by an EMG only a year later.  

The Board has additionally considered the Veteran's statements regarding the presence of a current disability.  With regard to such evidence, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this regard, the Veteran is not competent to diagnosis a right lower extremity disability, as this type of disorder may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent the Veteran has experienced right lower leg pain symptoms, the Board notes that pain, by itself, is not a disability for which service connection can be granted without an underlying cause.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer at 225.  

Based on all the competent and credible evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right lower leg disability, to include as secondary to his service-
connected low back disability, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must be denied.  

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that all necessary assistance has been provided to the Veteran and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has provided the Veteran with the opportunity to provide all private treatment records, and it has obtained all necessary VA and private treatment records.  

In addition, the Board further notes that this appeal was remanded in July 2015 to determine the nature and etiology of the Veteran's claimed right lower extremity disability.  As noted above, a VA neurological examination was conducted in October 2015 and VA spines exam were conducted in July 2010, August 2011, and December 2016.  In light of these facts, the Board finds that all necessary assistance has been provided to the Veteran, and the Board is now satisfied that there was substantial compliance with the 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

Service connection radiculopathy in the right lower extremity, to include as secondary to a service-connected low back disability, is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


